Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on March 31, 2021.  
The preliminary amendment filed March 31, 2021, has been entered.
Claims 1-19 and 21 are currently pending and have been examined.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “determining a causality related to the output quantity by applying the product information to a data processing model.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants actually had possession of at the time of the invention.  A review of the invention does not reveal any described causality or data processing models.  No particular types of models are named or described and no inputs to or outputs of the model are described. It is noted that this is not an enablement rejection. Applicants’ failure to disclose any meaningful structure or algorithm as to how the causality is determined raises questions as to whether Applicants truly had possession of this feature at the time of filing.
Claims 11 and 21 are rejected for similar reasons.
Claims 2-10 and 12-19 inherit the deficiencies of claims 1 and 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 and 21:  Claim 1 recites “a target attribute of each of the plurality of products within a period of time.”  It is unclear if this is a single target attribute that each of the plurality of products has in common or if this is a target attribute of each of the products such that each product has a different target attribute.  Because the “determining a causality” element refers to “the respective target attributes”, for purposes of examination, the Examiner is interpreting that each product has different attributes.
Further, claim 1 recites “determining a causality related to the output quantity by applying the product information to a data processing model.”  The metes and bounds of this claim limitation are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure or algorithm for a data processing model to determine the causality.
Claims 11 and 21 are rejected for similar reasons.
Claims 2-10 and 12-19 inherit the deficiencies of claims 1 and 11.
Claims 2, 4, 12, and 14:  Claim 2 recites “determining, based on the dependency, a change of the total output metric caused by a predetermined change of the target attribute of first products of the plurality of products.”  This limitation is unclear.  First, it is unclear what is meant by “a predetermined change.”  Is this change determined outside the scope of this claim or is this change something that is intended to be determined a part of the recited method?  For purposes of examination, the Examiner is interpreting the change as being determined externally to the claim.  Further, it is unclear what is meant by “the target attribute of first products of the plurality of products.”  As discussed above with respect to claim 1, it is unclear if each product has the same target attribute or a different product attribute.  The “determining a causality” element in claim 1 refers to “respective target attributes” which seems to indicate that each product may have its own attribute.  Thus, it is unclear if claim 2 is changing an attribute of each product (i.e. one product changes price, one product changes size, etc.) or if claim 2 is changing the same target attribute of products that have that common target attribute.  Further, it is unclear what is meant by “first products of the plurality of products.”  How is this group of first products identified?  In light of this uncertainty, for purposes of examination, the Examiner is interpreting this portion of claim 2 as reciting “determining a change of the total output metric.”  
Further, claim 2 recites “determining the at least one target product from the set of candidate products.”  It is unclear how the at least one target product is determined from the set of candidate products.  Is it based on a ranking of some sort? A threshold?  For purposes of examination, the Examiner is interpreting this portion of claim 2 as reciting “determining the at least one target product.”
Claim 4 inherits the deficiencies of claim 2.
Claims 12 and 14 are rejected for similar reasons.
Claims 3 and 13:  Claim 3 recites “determining, for second products of the plurality of products, the number of third products based on the dependency, the output quantity of the third products being dependent on the target attribute of the second products, the third products being different from the second products.”  This limitation is unclear.  First, it is unclear how the “second products” are determined from the plurality of products.  Further, there is insufficient antecedent basis for “the number of third products” and what is meant by the number of third products, i.e., how they are determined.  Further, it is unclear what is meant by the “target attributes of the second products”.  As discussed above, with respect to claim 1, it is unclear if each product has the same target attribute or a different product attribute.  The “determining a causality” element in claim 1 refers to “respective target attributes” which seems to indicate that each product may have its own attribute.  Thus, it is unclear if each product of the second products has the same target attribute or if each product may have a different product attribute.  In light of the uncertainty, the Examiner is assigning little patentable weight to the third products and is interpreting this portion of claim 3 as reciting “determining, for second products, the output quantity of the second products.”  
Further, claim 3 recites “in accordance with a determination that the number of the third products exceeds a threshold number, determining the second products as candidate products in a set of candidate products.”  This limitation is unclear.  First, it is unclear how determining the third products and the second products are related.  As a result, it is unclear how the third products exceeding a threshold number indicates anything about the second products.  Further, it is unclear if the determination that the number of third products exceeds a threshold number is intended to be part of the recited method or if this occurs externally to the claim.  In light of the uncertainty, the Examiner is assigning little patentable weight to the third products and is interpreting this portion of claim 3 as reciting “determining the second products as candidate products.”
Further, claim 3 recites “determining the at least one target product from the set of candidate products.”  It is unclear how the at least one target product is determined from the set of candidate products.  Is it based on a ranking of some sort? A threshold?  For purposes of examination, the Examiner is interpreting this portion of claim 3 as reciting “determining the at least one target product.”
Claim 13 is rejected for similar reasons.
Claims 4 and 14:  Claim 4 recites “wherein determining the at least one target product from the set of candidate products comprises.”  There is insufficient antecedent basis for this limitation, as claim 4 depends from claim 2—not claim 3.  
Further, claim 4 recites “selecting, from the set of candidate products, a candidate product for which a ratio of the output quantity to the total output metric exceeds a threshold ratio as a target product.”  It is unclear what happens if more than one candidate product has a ratio that exceeds a threshold ratio.  Does this mean that more than one target product is selected?  Or are the ratios ranked in some way so that only the product with the largest ratio is selected as the target product?  For purposes of examination, the Examiner is interpreting this portion of claim 4 as reciting “selecting, from the set of candidate products, at least one candidate product for which a ratio of the output quantity to the total output metric exceeds a threshold ratio as the at least one target product.”
Claims 14 is rejected for similar reasons.
Claims 5-8 and 15-18:  Claim 5 recites “a historical target attribute and/or a historical output quantity.”  The use of “and/or” renders this claim indefinite.  For purposes of examination, the Examiner is interpreting “and/or” as “or”.  
Further, claim 5 recites “outputting of the at least some products externally.”  It is unclear what is meant by “outputting products externally.”  Externally to what?  For purposes of examination, the Examiner is assigning little patentable weight to “externally.”  
Claims 6-8 inherit the deficiencies of claim 5.
Claims 15-18 are rejected for similar reasons.
Claims 7 and 17:  Claim 7 recites “identifying a time characteristic of the period of time based on a comparison between the historical output quantity and the output quantity, the time characteristic indicating whether the period of time is a peak period of outputting products externally.”  This limitation is unclear.  First, it is unclear what is meant by “a time characteristic of the period of time” based on a comparison of output quantities.  Is a time characteristic just a particular period?  Further, it is unclear what is meant by a “peak period”.  The term “peak” is a relative term which renders the claim indefinite. The term “peak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term “period” is rendered indefinite by use of the term “peak.”  Further, it is unclear what is meant by “outputting products externally.”  Externally to what?  In light of these uncertainties, for purposes of examination, the Examiner is interpreting this portion of claim 7 as reciting “identifying a time period.” 
Further, claim 7 recites “determining a time dependency of the output quantity for each of the plurality of products based on the time characteristic.”  With the above-discussed uncertainty of what the time characteristic is, it is unclear what is meant by a time dependency based on the time characteristic.  For purposes of examination, the Examiner is interpreting this portion of claim 7 as reciting “determining the output quantity of each of the plurality of products in the time period.”
Claim 17 is rejected for similar reasons.
Claims 8 and 18:  Claim 8 recites “clustering, based on the output quantity of at least some of the plurality of products, a plurality of geographic positions indicated by the position information.”  This limitation is unclear.  It is unclear what is being clustered and based on what.  Is it the products that are being clustered based on sales volume in a particular geographic positions?  Is it geographic positions of the plurality of products based on sales volume?  Is it geographic positions of any products based on sales volume?  It is further unclear what is meant by “at least some of the plurality of products.”  How are the “some” products chosen/selected?  In light of the uncertainty, for purposes of examination, the Examiner is interpreting this portion of claim 8 as reciting “clustering, based on geographic position, the plurality of products.”  
Further, claim 8 recites “determining a position dependency of the output quantity of the at least some of the plurality of products based on a result of the clustering.”  This limitation is unclear.  First, it is unclear what is meant by a “position dependency of the output quantity.”  It is further unclear what is meant by “a result of the clustering.”  How does the clustering have a “result”?  Is some calculation performed as a result of the clustering?  For purposes of examination, the Examiner is interpreting this portion of claim 8 as reciting “determining a position dependency of the output quantity of the plurality of products.”
Claim 18 is rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 21 recites a “computer-readable storage medium.”  The disclosure does not set forth what constitutes a computer-readable storage medium. Thus, in view of the ordinary and customary meaning of a computer readable medium, and in accordance with MPEP 2106.03, the broadest reasonable interpretation of a computer-readable storage medium includes signals per se and is considered to recite non-statutory subject matter.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
Independent claims 1, 11, and 21 recite a method, a device, and a computer-readable storage medium for determining products.  With respect to claim 1, claim elements determining a causality and determining at least one target product, as drafted, illustrate a series of steps that, under their broadest reasonable interpretation, cover a mental process.  That is, other than reciting (in claims 11 and 21) that a processor performs the method, nothing in the claim precludes the steps from practically being performed in the mind.  Claims 11 and 21 recite similar limitations.  
The judicial exception is not integrated into a practical application.  In particular, claims 1, 11, and 21 recite obtaining data. These limitations are considered to be insignificant extra-solution activity.
Further, claim 11 recites a processor and a memory and claim 21 recites a computer-readable storage medium.  These elements are recited at a high level of generality i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims recite obtaining, i.e., receiving, data.  Per MPEP 2106.05(d)(II), elements such as receiving or transmitting data over a network, using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Further, as discussed above, claim 11 recites a processor and a memory and claim 21 recites a computer-readable storage medium.  These elements are recited at a high level of generality (i.e., as generic computer components performing generic computer functions).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Claims 2-10 and 12-19 depend from claims 1 and 11.  Claims 2 and 12 are directed to determining a change of the total output metric, determining first products, and determining the at least one target product and are further directed to the abstract idea.  Claims 3 and 23 are directed to determining a number of third products, determining the products as candidate products, and determining the at least one target product and are further directed to the abstract idea.  Claims 4 and 14 are directed to selecting a candidate product and are further directed to the abstract idea.  Claim 5, 7-8, 15, and 17-18 are directed to the type of product information and are further directed to the abstract idea.  Claims 6 and 16 are directed to pre-processing the product information and are further directed to the abstract idea.  Claims 7 and 17 are further directed to identifying a time characteristic and determining a time dependency based on the time characteristic and are further directed to the abstract idea.  Claims 8 and 18 are further directed to clustering data and determining a position dependency based on the clustering and are further directed to the abstract idea.  Claim 9 is directed to providing information, i.e., transmitting information, which, as discussed above is considered to be a computer function that is well-understood, routine, and conventional.  Claim 10 is directed to the type of data processing model and is further directed to the abstract idea.  
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 9-11, 13, 15-16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0278778 A1 to Regan (hereinafter “Regan”).
Claims 1, 11, and 21:  Regan discloses a system and method “for predicting sales volume” that “includes receiving historical sales information corresponding to a plurality of stock keeping units (SKUs), the historical sales information including a sales volume, grouping the plurality of SKUs into a plurality of sales tiers, generating a feature vector for each SKU in the plurality of SKUs, generating a statistical model based at least in part on the plurality of SKUs and their corresponding assigned sales tiers and feature vectors, and determining one or more projected sales tiers corresponding to one or more new SKUs based at least in part on the statistical model.”  (See Regan, at least Abstract).   Regan further discloses a processor; and a memory (See Regan, at least para. [0058], processor, memory).  Regan further discloses:
obtaining product information on a plurality of products, the product information at least comprising an output quantity and a target attribute of each of the plurality of products within a period of time, the output quantity indicating the number of respective products outputted externally within the period of time (See Regan, at least para. [0019], historical sales information corresponding to a plurality of stock keeping units (SKUs) is received; information includes a sales volume for each SKU; plurality of SKUs correspond to products in the product universe that have been available for purchase by consumers; para. [0020], historical sales information is filtered to a specific data range; para. [0030], a feature vector is generated for each SKU that includes a subset of a plurality of attributes associated with each SKU; para. [0034], attributes include cost, price difference between any two vendors); 
determining a causality related to the output quantity by applying the product information to a data processing model, the causality at least indicating a dependency of the output quantity of each of the plurality of products on the respective target attributes of the plurality of products (See Regan, at least para. [0033], determination of whether any particular attribute should be a feature in the feature vector is based on many things including a frequency of occurrence of an attribute among the plurality of SKUs, i.e., how common the attribute is among the SKUs; para. [0034], some attributes include manufacturer, price difference between two vendors, customer sentiment, ratings, etc.; para. [0036], statistical model is generated based on the plurality of SKUs, sales tiers, and the feature vectors; model is used to predict the sales tier of the SKU based on the features included in the feature vector); and
determining, based on the causality, from the plurality of products at least one target product affecting a total output metric of the plurality of products (See Regan, at least para. [0050], statistical model is applied to SKUs that are not in the training set in order to effectively predict the sales volume for each of the SKUs in terms of sales tier; feature vector for each of the new SKUs should include the same attributes as those generated during the training of the statistical model; para. [0051], projected sales tier outputted by the statistical model for each of the new SKUs can be considered an estimate of how much the SKU would sell if it were launched on a retail partner’s website).
Claims 11 and 21 are rejected for similar reasons.
Claims 3 and 13:  Regan further discloses wherein determining the at least one target product comprises:
determining, for second products of the plurality of products, the number of third products based on the dependency, the output quantity of the third products being dependent on the target attribute of the second products, the third products being different from the second products (See Regan, at least para. [0050], statistical model is applied to SKUs that are not in the training set in order to effectively predict the sales volume for each of the SKUs in terms of sales tier; feature vector for each of the new SKUs should include the same attributes as those generated during the training of the statistical model; para. [0051], projected sales tier outputted by the statistical model for each of the new SKUs can be considered an estimate of how much the SKU would sell if it were launched on a retail partner’s website);
in accordance with a determination that the number of the third products exceeds a threshold number, determining the second products as candidate products in a set of candidate products (See Regan, at least para. [0050], statistical model is applied to SKUs that are not in the training set in order to effectively predict the sales volume for each of the SKUs in terms of sales tier; feature vector for each of the new SKUs should include the same attributes as those generated during the training of the statistical model; para. [0051], projected sales tier outputted by the statistical model for each of the new SKUs can be considered an estimate of how much the SKU would sell if it were launched on a retail partner’s website); and
determining the at least one target product from the set of candidate products (See Regan, at least para. [0050], statistical model is applied to SKUs that are not in the training set in order to effectively predict the sales volume for each of the SKUs in terms of sales tier; feature vector for each of the new SKUs should include the same attributes as those generated during the training of the statistical model; para. [0051], projected sales tier outputted by the statistical model for each of the new SKUs can be considered an estimate of how much the SKU would sell if it were launched on a retail partner’s website).
Claim 13 is rejected for similar reasons.
Claims 5 and 15:  Regan further discloses wherein the product information further comprises at least one of: a historical target attribute and/or a historical output quantity of each of the plurality of products prior to the period of time (See Regan, at least para. [0019], historical sales information corresponding to a plurality of stock keeping units (SKUs) is received; information includes a sales volume for each SKU), position information associated with each of the plurality of products, information on an operation related to at least some of the plurality of products, the operation being used to facilitate outputting of the at least some products externally, or at least one attribute other than the target attribute of each of the plurality of products.
Claim 15 is rejected for similar reasons.
Claims 6 and 16:  Regan further discloses pre-processing the product information so as to be applied to the data processing model (See Regan, at last para. [0020], historical sales information can be filtered to remove any anomalies or other data; para. [0021], historical sales information can be separated into multiple sets depending on product category).
Claim 16 is rejected for similar reasons.
Claims 9 and 19:  Regan further discloses providing information on the at least one target product to an object associated with the plurality of products (See Regan, at least FIG. 6 and associated text; para. [0053], interface is displayed to a retail buyer including products and projected sales tiers).
Claim 19 is rejected for similar reasons.
Claim 10:  Regan further discloses wherein the data processing model comprises a causality model (See Regan, at least para. [0036], statistical model is generated based on the plurality of SKUs, sales tiers, and the feature vectors; model is used to predict the sales tier of the SKU based on the features included in the feature vector).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Regan as applied to claims 1, 6, 11, and 16 above, and further in view of US 7,523,047 B1 to Neal et al. (hereinafter “Neal”).
Claims 2 and 12:  Regan discloses all the limitations of claims 1 and 11 discussed above.
Regan does not expressly disclose wherein determining the at least one target product comprises: determining, based on the dependency, a change of the total output metric caused by a predetermined change of the target attribute of first products of the plurality of products; in accordance with a determination that the change of the total output metric exceeds a threshold change, determining the first products as candidate products in a set of candidate products; and determining the at least one target product from the set of candidate products.
However, Neal discloses a “method for determining a preferred set of prices for a plurality of products” using a sales model and a cost model.  (See Neal, at least Abstract).  Neal further discloses a financial model and an optimization engine to generate the preferred set of prices.  (See Neal, at least Abstract).  Neal further discloses wherein determining the at least one target product comprises:
determining, based on the dependency, a change of the total output metric caused by a predetermined change of the target attribute of first products of the plurality of products (See Neal, at least col. 41, lines 1-35 user inputs rules to the price calculator to optimize prices; scenario may be to provide  a specified volume of sales; price calculator calculates optimized prices; product sales at the store level are then predicted by the optimization algorithm);
in accordance with a determination that the change of the total output metric exceeds a threshold change, determining the first products as candidate products in a set of candidate products (See Neal, at least col. 41, lines 1-35 user inputs rules to the price calculator to optimize prices; scenario may be to provide a specified volume of sales; price calculator calculates optimized prices; product sales at the store level are then predicted by the optimization algorithm; the Examiner notes that the specified volume represents a threshold) ; and
determining the at least one target product from the set of candidate products (See Neal, at least col. 41, lines 1-35 price calculator calculates optimized prices for the products; all of the products are target products that have their prices optimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the sales predicting system and method of Regan the ability wherein determining the at least one target product comprises: determining, based on the dependency, a change of the total output metric caused by a predetermined change of the target attribute of first products of the plurality of products; in accordance with a determination that the change of the total output metric exceeds a threshold change, determining the first products as candidate products in a set of candidate products; and determining the at least one target product from the set of candidate products as disclosed by Neal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide an efficient process and methodology for determining the prices of individual products such that profit (or whatever alternative objective) is optimized.”  (See Neal, at least col. 1, lines 50-57).
Claim 12 is rejected for similar reasons.
Claims 8 and 18:  Regan discloses all the limitations of claims 6 and 16 discussed above.
Regan does not expressly disclose wherein the product information comprises the position information, and pre-processing the product information so as to be applied to the data processing model comprises: clustering, based on the output quantity of at least some of the plurality of products, a plurality of geographic positions indicated by the position information; and wherein determining the causality comprises: determining a position dependency of the output quantity of the at least some of the plurality of products based on a result of the clustering.
However, Neal discloses wherein the product information comprises the position information (See Neal, at least col. 45, lines 10-20, a product in a geographic cluster of stores has the same price at every store), and pre-processing the product information so as to be applied to the data processing model comprises:
clustering, based on the output quantity of at least some of the plurality of products, a plurality of geographic positions indicated by the position information (See Neal, at least col. 45, lines 10-20, retailers define geographic and other regions within which they maintain the same price for a given product); and
wherein determining the causality comprises:
determining a position dependency of the output quantity of the at least some of the plurality of products based on a result of the clustering (See Neal, at least col. 41, lines 1-35 user inputs rules to the price calculator to optimize prices; scenario may be to provide a specified volume of sales; price calculator calculates optimized prices; col. 45, lines 10-65, retailers define geographic and other regions within which they maintain the same price for a given product; product price is optimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the sales predicting system and method of Regan the ability wherein the product information comprises the position information, and pre-processing the product information so as to be applied to the data processing model comprises: clustering, based on the output quantity of at least some of the plurality of products, a plurality of geographic positions indicated by the position information; and wherein determining the causality comprises: determining a position dependency of the output quantity of the at least some of the plurality of products based on a result of the clustering as disclosed by Neal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide an efficient process and methodology for determining the prices of individual products such that profit (or whatever alternative objective) is optimized.”  (See Neal, at least col. 1, lines 50-57).
Claim 18 is rejected for similar reasons.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Neal as applied to claims 2 and 12 above, and further in view of US 2006/0259356 A1 to Zhang et al. (hereinafter “Zhang”).
The combination of Regan and Neal discloses all the limitations of claims 2 and 23 discussed above.
Neither Regan nor Neal expressly discloses wherein determining the at least one target product from the set of candidate products comprises: selecting, from the set of candidate products, a candidate product for which a ratio of the output quantity to the total output metric exceeds a threshold ratio as a target product.
However, Zhang discloses a method to “promote products or services provided by a plurality of advertisers across a plurality of content-based applications”.  (See Zhang, at least Abstract).  Zhang further discloses wherein determining the at least one target product from the set of candidate products comprises: selecting, from the set of candidate products, a candidate product for which a ratio of the output quantity to the total output metric [falls below a] threshold ratio as a target product (See Zhang, at least para. [0068], advertisement analyzer determines the market share for different products based on the percentage of total sales of each product;  if the market share or utilization for a particular product or service is below a specified threshold, the advertising tool adjusts to promote the particular service or product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include, along with the ability wherein determining the at least one target product from the set of candidate products comprises: selecting, from the set of candidate products, a candidate product for which a ratio of the output quantity to the total output metric [falls below a] threshold ratio as a target product, the ability wherein determining the at least one target product from the set of candidate products comprises: selecting, from the set of candidate products, a candidate product for which a ratio of the output quantity to the total output metric exceeds a threshold ratio as a target product.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success and predictable results because whether something is above or below a threshold is merely a matter of design choice.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the sales predicting system and method of Regan and the price optimizer of Neal the ability wherein determining the at least one target product from the set of candidate products comprises: selecting, from the set of candidate products, a candidate product for which a ratio of the output quantity to the total output metric exceeds a threshold ratio as a target product as disclosed by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to effectively promote products on the Internet.  (See Zhang, at least para. [0007]).
Claim 14 is rejected for similar reasons.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Regan as applied to claims 6 and 16 above, and further in view of US 2011/0251932 A1 to Early et al. (hereinafter “Early”).
Regan discloses all the limitations of claims 6 and 16 discussed above.
Regan further discloses wherein the product information comprises the historical output quantity (See Regan, at least para. [0019], historical sales information includes a sales volume for each SKU).
Regan does not expressly disclose and pre-processing the product information so as to be applied to the data processing model comprises: identifying a time characteristic of the period of time based on a comparison between the historical output quantity and the output quantity, the time characteristic indicating whether the period of time is a peak period of outputting products externally; and wherein determining the causality comprises: determining a time dependency of the output quantity of each of the plurality of products based on the time characteristic.
However, Early discloses a “causality analyzer that provides attribution of causality effects for changes in revenue, margin and margin percentage.”  (See Early, at least Abstract).  Early further discloses that the “causality analyzer selects a reference time period and a comparison time period, and receives transaction data.  Data cleansing and correction may be performed on the transaction data.  The analyzer may then calculate change in total margin, percent margin and total revenue between the reference time period and the comparison time period using the transaction data.”  (See Early, at least Abstract).  Early further discloses and pre-processing the product information so as to be applied to the data processing model comprises:
identifying a time characteristic of the period of time based on a comparison between the historical output quantity and the output quantity, the time characteristic indicating whether the period of time is a peak period of outputting products externally (See Early, at least FIG. 4A and associated text; para. [0044], six products are shown, A-F, in the leftmost column; price and product sales volume are shown in the remaining columns for both the reference and comparison time periods time periods); and
wherein determining the causality comprises:
determining a time dependency of the output quantity of each of the plurality of products based on the time characteristic (See Early, at least FIG. 4A and associated text; para. [0044], six products are shown, A-F, in the leftmost column; price and product sales volume are shown in the remaining columns for both the reference and comparison time periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the sales predicting system and method of Regan the ability and pre-processing the product information so as to be applied to the data processing model comprises: identifying a time characteristic of the period of time based on a comparison between the historical output quantity and the output quantity, the time characteristic indicating whether the period of time is a peak period of outputting products externally; and wherein determining the causality comprises: determining a time dependency of the output quantity of each of the plurality of products based on the time characteristic as disclosed by Early since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “increase[e] effectiveness in downstream price management.”  (See Early, at least para. [0007]).
Claim 17 is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2007/0265926 A1 to Ohmann et al. is directed to a system and method for an enterprise to identify products that a reseller or potential reseller should sell based on past sales of a product and reseller data.  

US 2007/0282667 A1 to Cereghini et al. is directed to analyzing historical sales and product data to determine the best product prices across a set of products for a retailer.  

US 6,810,384 B1 to Cooper is directed to a method for sales volume or share information decomposition for a particular product in which causal factors are determined.  

“Improving short-term demand forecasting for short-lifecycle consumer products with data mining techniques,” by Dennis Maaß, Marco Spruit and Peter de Waal, Decision Analytics 2014, 1:4, is directed to better demand forecasting by using improved data preparation techniques.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625